Citation Nr: 1121343	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tendonitis of the shoulders, right wrist, knees, and ankles.

2.  Entitlement to service connection for a respiratory condition, to include as secondary to exposure to herbicides.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  In March 2011, the Veteran testified at a hearing held at the RO.  

Since the issuance of the statement of the case in January 2009, additional evidence was associated with the claims file, without a waiver of the right to have the additional evidence reviewed by the RO.  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the appellate issue herein decided as it does not provide competent medical evidence of a nexus between the Veterans' claimed tendonitis of the shoulders, right wrist, knees, and ankles, and service.  Therefore, the Board finds that referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2010).

The claims of entitlement to service connection for a respiratory disability and a back disability are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

The record does not contain competent medical evidence establishing a diagnosis of tendonitis of the shoulders, right wrist, knees, and ankles; a disability of the shoulders, right wrist, knees, and ankles, to include tendonitis, was not documented during service; arthritis of the shoulders and knees was not manifest within one year of separation from service; and a disability of the shoulders, right wrist, knees, and ankle, first documented after service, is not shown to be related to any injury, disease, or event of service origin.


CONCLUSION OF LAW

Tendonitis of the shoulders, right wrist, knees, and ankles, was not incurred in or aggravated by service and service connection for arthritis of the shoulders or knees may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in June 2007 and October 2007 and a rating decision in December 2007.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2009 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  With regards to the claim of service connection for tendonitis, the competent evidence of record does not show that any such condition was incurred in or aggravated by service, and VA is not required to provide the Veteran with a medical examination absent a showing by the Veteran of a causal connection between the claimed disability and service.  A VA examination is not required in the absence of competent evidence of a current diagnosed disability, and in the absence of evidence showing any event, disease, or injury during the Veteran's service, or any credible evidence relating any current disability to the Veteran's service.  For these reasons, development for a VA medical examination is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he is entitled to service connection for tendonitis of the shoulders, right wrist, knees, and ankles.  He reported onset of symptoms in service.  

The Veteran's service medical records contain no complaint, history, or findings consistent with tendonitis of the shoulders, right wrist, knees, or ankles.  After service, private treatment records in January 1999 show that the Veteran injured his knees and low back in April 1998.  X-rays of the knees and back revealed degenerative changes.  A November 1999 clinical note recorded a fracture of the dorsal spine when the Veteran fell from his roof at home.  Thereafter, he incurred an occupational injury to the neck, back, shoulders, and wrists in March 2004.  The Veteran reported a history of a neck injury in 1983.  The Veteran was treated with physical therapy.  On examination, there was tenderness on the shoulders and wrists.  X-rays of the cervical spine revealed degenerative changes and disc space narrowing.  X-rays of the right shoulder revealed no abnormalities.  The Veteran was diagnosed with cervical/dorsal musculoligamentous strain, and lumbosacral musculoligamentous state.  VA treatment notes in February 2008 documented an injury to the left ankle when the Veteran fell off a tree stand.  X-rays revealed a left ankle contusion.  A May 2008 VA clinical report and subsequent private treatment records noted treatment for bilateral carpal tunnel syndrome.  A February 2010 radiology report revealed moderate hypertrophic degenerative disease of the right and left acromioclavicular joints.  

Initially, the Board must assess the Veteran's competence and credibility to assert that he currently suffers from tendonitis of the shoulders, right wrist, knees, or ankles, which initially manifested during service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2010).  The Board finds that the Veteran is competent to report that he experienced occasional joint pain of the shoulders, right wrist, knees, and ankles in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  

To the extent that the Veteran reports continuity of symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are inconsistent with the evidence of record.

The service medical records show no complaints, findings, or diagnoses pertaining to the shoulders, right wrist, knees, or ankles.  Accordingly, the Board finds that the service medical records lack the combination of manifestations sufficient to identify a chronic condition of the shoulders, right wrist, knees, or ankles, during service.  After service, complaints pertaining to the knees, shoulders, right wrist and ankles were first noted after 1999.  X-ray evidence of arthritis of the shoulders and knees was shown well beyond the one-year presumptive period for manifestation of arthritis, service connection cannot be established for arthritis on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Additionally, in view of the period without evidence of treatment for the shoulders, right wrist, knees, or ankles, from 1970 to 1999, and the lack of clinical findings or complaints during this time, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has weighed statements made by the Veteran as to incurrence of a bilateral shoulder, ankle, knee, and right wrist disability, during service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In considering the testimony of the Veteran as to onset of a bilateral shoulder, ankle, knee, and right wrist disability during service and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict other evidence of record.  

To the extent that the Veteran claims he has tendonitis of the shoulders, right wrist, knees, and ankles, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to opine as to the etiology of or render a medical diagnosis pertaining to his joint pain.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant). 

Furthermore, the Veteran has submitted no medical evidence to show that he has been diagnosed with tendonitis of the shoulders, right wrist, knees, or ankles.  In short, no medical opinion or other medical evidence record shows that the Veteran currently has tendonitis of the shoulders, right wrist, knees, and ankles.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

With regard to service connection for a bilateral shoulder, bilateral ankle, bilateral knee and right wrist disability, other than tendonitis, post-service medical records document bilateral degenerative changes of the knees, cervical/dorsal musculoligamentous strain, left ankle contusion, carpal tunnel syndrome, and moderate hypertrophic degenerative disease of the right and left acromioclavicular joints.  The determinative question in this case involves causation.  However, due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  Thus, his lay assertions are of little or no probative value when offered to establish a causal connection between his current disability and service.  

In this case, the Board finds that the evidence does not establish a medical nexus between active service and the Veteran's bilateral degenerative changes of the knees, cervical/dorsal musculoligamentous strain, left ankle contusion, carpal tunnel syndrome, or moderate hypertrophic degenerative disease of the right and left acromioclavicular joints.  The records shows that bilateral knee degenerative changes were associated by the post-service medical evidence with an injury incurred in April 1998.  Similarly, the Veteran's complaints of upper extremity radicular pain and objective findings pertaining the shoulders and wrists, were initially noted in connection with an occupational injury to the neck, back, shoulders and wrists in March 2004, and were diagnosed as cervical/dorsal musculoligamentous strain.  Additionally, a left ankle contusion was associated with a post-service injury in February 2008 when the Veteran fell off a tree stand.  With regard to the post-service diagnoses of bilateral carpal tunnel syndrome and moderate hypertrophic degenerative disease of the right and left acromioclavicular joints, there is no competent medical evidence of record that supports the claim.  

The Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence.  In the absence of competent medical evidence that associates any bilateral shoulder, bilateral ankle, bilateral knee, or right wrist disability, to include tendonitis, to service, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tendonitis of the shoulders, right wrist, knees, and ankles, is denied.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to a claim and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran claims entitlement to service connection for a respiratory condition, to include as due to Agent Orange exposure. 

The evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam War and thus he is presumed to have been exposed to herbicides during military service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  The service medical records show complaints of chest congestion and cough in May 1970.  Post-service private and VA treatment records starting in 1998, document treatment for respiratory conditions to include asthma, bronchitis, pneumonia, and chronic obstructive pulmonary disease (COPD).  The Veteran's post-service occupational history included construction work, welding, and steel fabrication.  While the Veteran's currently diagnosed respiratory disorder is not a disease associated with exposure to herbicide agents, the Veteran is not precluded from establishing direct service connection.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As the Veteran has not yet been afforded a VA examination that addresses the etiology of his respiratory disorder, a VA examination and etiological opinion is warranted to fairly decide the merits of the Veteran's service connection claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

With regard to the Veteran's claim for service connection for a low back disability, he contends that his current low back disability was incurred in service.  

The Veteran's service medical records contain an undated clinical treatment note that shows that the Veteran was seen twice at sick call for complaints of low back pain.  The impression was low back strain.  He was treated with therapy and instructed on back exercises.  It was noted that the condition would take six to eight weeks to recover.  On separation from service in September 1970 the Veteran's back was clinically evaluated as normal.

Post-service private treatment records in January 1999 document an occupational injury to the low back in April 1998.  A November 1999 clinical note recorded a fracture of the dorsal spine when the Veteran fell from his roof at home.  The Veteran reinjured his back at work in January 2000 and September 2001.  Private treatment records in 2004 show that the Veteran incurred an occupational injury to the neck, back, shoulders, and wrists in March 2004.  The Veteran reported a history of a low back injury in 1977 and 1986.  The Veteran was diagnosed with lumbosacral musculoligamentous state.  Subsequent VA treatment records show ongoing treatment for a low back disability, to include intervertebral disc syndrome and lumbar radiculopathy.  

While the Veteran is not a medical expert, he is competent to report easily observable symptomatology such as low back pain.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  The Board finds the evidence sufficient to trigger VA's duty to assist the Veteran by obtaining a medical examination and opinion to identify any current low back disability associated with the Veteran's service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010). McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a respiratory examination to ascertain the etiology and approximate date of onset of any currently diagnosed respiratory disability.  The examiner should review the claims file and the report should note that review.  The examiner should provide an opinion as to the following:

a) Specify all currently diagnosed respiratory disabilities.

b) Is it at least as likely as not (50 percent probability or greater) that any current respiratory disorder is related to the Veteran's active service, including exposure to herbicide agents?  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is asked to comment on the clinical significance of the service treatment records and post-service medical evidence.

2.  Schedule the Veteran for a VA orthopedic examination to assess the nature and etiology of any current low back disability.  The examiner should review the claims file and should note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all of the evidence of record, including the service medical records which documented treatment for low back strain, and the service separation examination.  Additionally, the examiner is asked to comment on the clinical significance of medical evidence that documented post-service low back injuries in April 1998, November 1999, January 2000, September 2001, and March 2004, and the Veteran's reported medical history of back problems since 1977.  The examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

a) Diagnose any current low back disability.

b) State whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back disability is related to the Veteran's active service, or his treatment for low back strain during service.

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


